  Case 2:20-cv-00570 Document 1-1 Filed 08/28/20 Page 1 of 6 PageID #: 9



                                             MEMORANDUM

To: Governor's Office Legal Division
From: Donald Kersey, General Counsel, WVSOS
RE: West Virginia Ballot Access Requirements


Introduction:

Candidates unaffiliated with a major recognized political party in West Virginia must follow the
signature-gathering petition process set forth in W. Va. Code § 3-5-23 et seq. to be placed on a
General Election ballot. With COV1D-19 posing a threat to the public health, the in-person
signature-gathering process places the general public's health at risk and creates a larger than
typical burden on these candidates to satisfy the law under the circumstances.

Many states have relaxed similar signature-gathering processes, whether by executive action or
court order. Consistent with the Governor's emergency authority set forth in W.Va. Code § 15-5-
6(c)(7), relaxing the aforementioned regulatory statute may be in the best interest of the State for
the 2020 General Election because strict compliance therewith will prevent, hinder or delay
necessary action in coping with the emergency.

Reco mendation:

50% reduction in signatures required for all non-major party candidates seeking ballot access under
the signature-gathering process set forth in W. Va. Code § 3-5-23. However,if upon review ofthe
current West Virginia COV1D-19 data your office deems the reduction unnecessary, our Office
stands ready to communicate the decision and reasoning to inquiring candidates.

Statutory Requirements Summary:

For a candidate unaffiliated with a major recognized party in West Virginias to have his/her name
placed on a General Election ballot, W. Va. Code §§ 3-5-23 and 3-5-24 require the following
chronological steps:

   1. Obtain permission ("official credentials") from the county clerk(s)to gather signatures in
      each county where the candidate seeks ballot access (for statewide candidates, all 55
      counties must issue official credentials to the candidates).
   2. The candidate or designee solicits signatures from registered voters in each jurisdiction.
   3. The person soliciting signatures must "exhibit" the official credentials to each voter
      solicited.
   4. The voter solicited must "be personally signed" by the voter "in their own proper
      handwriting."
   5. The total amount of signatures required for ballot access is equal to 1% of the total votes
      cast for the office sought in the previous election.


For the 2020 election cycle, the recognized major parties are Democratic, Libertarian, Mountain and Republican.



                                                                                                     EXHIBIT
                                                                                                          A
  Case 2:20-cv-00570 Document 1-1 Filed 08/28/20 Page 2 of 6 PageID #: 10



     6. Signature petition pages are provided to each county clerk to confirm the voters are (1)
        registered to vote in the county,and(2)the petition signatures match each voters' signature
        on file.
     7. Upon confirming signatures are valid and the candidate satisfied the threshold signature
        amount requirement, each county moves forward with certifying the candidate's name for
        placement on the General Election ballot.

 Discussion:

 Considering the risks to in-person interaction between candidates and the general public, the
 signature-gathering process presents a health risk to solicited voters. This process requires
 candidates and campaign workers/volunteers to solicit signatures door-to-door,at meetings/drives,
 and in public places.

During the COVID-19 pandemic,some candidates have chosen to "exhibit" the official credentials
electronically, which requires the voters to print, sign "in their own proper handwriting," and to
mail the signed signature petition back to the candidate. The term "exhibit" is undefined by this
law, so our Office has blessed this electronic process for the purpose of distributing the official
credentials to voters, who must print, sign, and mail or email the signed petitions back to the
candidate.

Based on a survey of other states' responses to similar signature-gathering procedures amid the
pandemic, several courts have held the fundamental right to ballot access and public safety
outweigh current statutory signature requirements. There is a clear majority consensus among the
various courts to relax or remove the signature-gathering process due to the risk to the public health
for the 2020 election cycle.

Though few relevant cases have been adjudicated, the Sixth Circuit Court of Appeals is closely
related to the current question in West Virginia. In Esshaki v. Whitmner2,the court found, in part,
that a 50% reduction in the minimum number of signatures required for ballot access was
warranted because (1) the candidate would suffer irreparable hair to his Pt Amendment free
speech and free association rights, and (2) the probability of harm to other and public interest
weighed in favor ofa preliminary injunction which reduces the signature threshold.

Grounds for Executive Order

The Attorney General's Office issued recent guidance regarding the Governor's broad authority
to relax regulatory statutes during times of emergency.3 Specifically, referring to the provisions of
W. Va. Code § 15-5-6(c), the Attorney General's Office opined:

       [W]e also note that the Governor has separate and more extensive authority under
       a state of emergency. ... Arguably, these provisions could support an order from
       the Governor regarding safe election procedures—potentially including personnel


2 2020 WL 1910154. E.D. Mich. Apr. 20,(2020).
3 See W.Va. Atty. Gen.Op. March 18, 2020.
  Case 2:20-cv-00570 Document 1-1 Filed 08/28/20 Page 3 of 6 PageID #: 11



         at polling places . . if necessary to address the emergency that the coronavirus
         epidemic poses for the State.

 State law explicitly authorizes the Governor's ability to suspend regulatory statues, stating further
 in W. Va. Code § 15-5-6(c):

         So long as a state of emergency or state of preparedness exists, the Governor has
         and may exercise the following additional emergency powers: ... (7) To suspend
         the provisions of any regulatory statute prescribing the procedures for conduct of
         state business or the orders, rules ofany state agency,ifstrict compliance therewith
         would in any way prevent, hinder or delay necessary action in coping with the
         emergency[.]

 As we know,the Governor's emergency authority has already been exercised to delay the Primary
 Election date from May 12th to June 9, 2020. Analogizing to that action in reliance upon, in part,
 the above Attorney General Opinion, it is likely the Governor likewise has the authority to relax
 or remove the signature-gathering requirement for candidates seeking ballot access under the
 premises of(1)protecting the public health because no alternative exists to gain ballot access, and
(2)uphold independent candidates' constitutional right to seek public office.

Inherent in the Governor's authority to suspend rules is the Governor's authority to provide for
resumption ofthe same rules. Merriam Webster's dictionary defines "suspend" as "to set aside or
make temporarily inoperative." As anything "temporary" may only persist for a limited time, and
the Governor's authority is to suspend (not terminate) rules, the Governor inherently has the
authority to allow for resumption of the suspended rules.

State Survey of Modified Approaches

The nature of the COVID pandemic has left many states grappling with issues of first impression.
This section summarizes several states' current positions, including modified approaches required
by either executive or judicial order.

1. Reduction ofsignature.requirements

        Connecticut — Governor Ned Lamont issued an executive order reducing petition signature
        requirement for all candidates by 30 percent. He also extended the filing deadlines for
        major-party and unaffiliated candidates by two days, to June 11,2020, and August 7,2020,
        respectively.4

   • Vermont — Governor Phil Scott signed HB 681, eliminating all ballot-access petition
     requirements during 2020.5



 htt&Wportatatovi-imedia/Office-of-the-Govemor/Executive-OrdersiLarnont-Exectitive-Orders/Executive-
prderNo-71,L.pdf

 hitpsililegislatureoterrnotOovibo liments/2020/Docs/ACTS/ACTOOVACT092%26As%208.nacted.ptif
    Case 2:20-cv-00570 Document 1-1 Filed 08/28/20 Page 4 of 6 PageID #: 12



        •    Michigan — Judge Terrence Berg (US DCT ED Michigan) issued an order reducing the
             petition signature requirements for primary candidates in Michigan to 50 percent of their
             statutory requirements. Berg also extended the filing deadline from April 21, 2020, to May
             8, 2020, and directed election officials to develop procedures allowing for the collection
             and submission of electronic petition signatures.6'7

        • Virginia — Judge W. Reilly Marchant issued an order reducing the petition signature
          requirement for Republican primary candidates for the United States Senate to 3,500. The
          statutory minimum was 10,000.8

        • piew York — Governor Andrew Cuomo issued an executive order reducing petition
          signature requirements by 30% for primary candidates and suspending the signature-
          gathering process effective March 17, 2020.9

             Massachusetts — The State Supreme Court issued an order reducing candidate petition
             signatures requirements to 50 percent of their statutory requirements. The court also
             authorized candidates to collect petition signatures electronically.

       •    Utah — By executive order ofthe Governor,the enforcement of ballot access requirements
            for the primary elections was suspended to the extent that it requires a candidate to create
            "signature packets."1°

 2. Deadline extension for ballot-access signatures

       • Alabama — Governor Kay Ivey signed HB272 into law, extending the petition deadline for
         unaffiliated presidential candidates to August 20, 2020.11

       • Texas — Secretary of State Ruth Rugger() Hughs determined that the petition deadline for
         independent candidates for non-presidential office would be extended to August 13,
         2020.12



                        . ••••••••••. :   ....••••••••••••••••••,..
6 WilttibM Itit,aecessi:Orgiwp-
                           ,     donteritiqpipAL
                                  ie-intireSt/202I2020/04/gov'Ot
                                                  0105/signaturesouffvflid..,154
                                                                 -reqUired-to-ru4508.6:13.11.0d
                                                                                 il-forsorne.-ptr:f
  htt'*i/viWwirnl com/puol                                                                            4176..
red u.c.ed.htm 1?1in k id=96&can ..id=3ce03c3d77033bbeb4c4K7ba04c984c&source-4,.--elna rnornpgrdnol„m     42,
tes.4enate,,,     ith in-reaCh4s-thred-k04-ace-r4tin s-shift-to ward-
de moCrats&eni 1 reF-ite&-ern ail 799616&-eniai Sub*ect--' ..1 n; iti   04di.             Aie-senate,
                                                                                                    '
three-Ice 4ice4atinas,shift-tciivard-dernocrats-

    httOs:fAvvrt:.krAiriginiainefcnry.cd                              li.g._.i*ticlinici
                                                                         L.              ndqu4ge4opsbn;,-petitip.n7sittlattiFF3-.niles4ctr-gQp-gtsrsertgitp,,
.iirini1r
9 hitp5ilhi/WW....,ROVarlOtrq.g0V heiividainiamo                                                eniie-governor..cponio4ivis-executive-order-
fernporatily,modifying-elettion.
10 https //rules.utah.gov/wp-content/uploads/Utah-Exec
                                                    utive-Order-No.-2020-8.pdf
   httPslilegiscan.corn/A LitextitiB272/2020
12 h
    ttp://ballot-access.orgi2020/03/23/texas.sveorrop;st*.says-non-Presidtat indeperldent-petition4deadline-
41iiiibe-atmust-13/
      Case 2:20-cv-00570 Document 1-1 Filed 08/28/20 Page 5 of 6 PageID #: 13




            Nevada 一Court ordered extension of ballot access petition deadline for initiatives from
            June 24 to August 5.13

           0hio 一Ohio Courts declared that relaxing the signature gathering requirements for ballot
           access is was rational and necessary to prevent irreversible harm to candidates.

  3. M1.ovingfr El trtm鸡 Submission 霾f铁熔妩tur懿

           Florida 一Secretary of State Laurel Lee signed two orders authorizing candidatesto submit
           quali勿ing documents,including signed petitions, electronically.14

           New Jersey 一（overnor Phil Murp蚜issued an executive order making the following
           changes to the state's election procedures: permitting candidates to collect petition
           signatures electronically and submit petitions online.15

           Geor恤a 一Secretary of State Brad Ra钱nsperger extended the petitioning deadline for
           minor-party and unaffihiated candidates to August 14, 2020严

      ・ Massachusetts 一The State Supreme Court issued an order reducing candidate petition
       signatures requirements to 50 percent of their statutory requirements. The court also
        authorized candidatesto collect petition signatures electronically.

 4. 0ther

       * Washington 一Governor Jay Inslee issued an executive order waiving the petition
         requirement for candidates who cannot afford to pay the filing fees associated with the
         offices being sought.'7




 {3
 14
        一/w wcou Hsten r.con tcpg v nscourts,nvd 弊i9pv uscourts. nvtt43
        )s:I/oo彝nynQrioacom/n7euIaiiv ,*iw tser .vLp 辑
                                                                                                4续妻pf…
 巧

瓴嗦s显让玑囊容欧瓤璐鑫熟镳___磷蠢 2.如ppo .d 202.00 19 sktrnV?foci遮 4WARIBF缚.LRTDBqCmEzZwb3



i176ndht oesIn:/dbea/nlwt-ocwtagncdoivdesamieosr/.wagov/sites/defatuilht/ifdiclteJs/Uprochmations/20-53%20COVID-:sire 'govde
鸡戴NwlAXo
livery
     Case 2:20-cv-00570 Document 1-1 Filed 08/28/20 Page 6 of 6 PageID #: 14




Countervailing Concerns:

The public interest in allowing minor party candidates ballot access is balanced by several factors
including overcrowding ofballots and difficulty ofimplementing new processes during an election
and pandemic. Simply put, without some requirement beyond filing to run for office, but not
requiring signatures and/or a filing fee (which fee offsets the county(ies) costs for holding the
election),the public interest may be harmed.

Regarding the overcrowding of ballots, such can create a substantial nuisance. For example, in
2003, California had minimal ballot access requirements and attracted 135 candidates in a
gubernatorial election. 18 The presence of a hundred, or even a dozen, candidates on a ballot can
create confusion amongst the voting population. Secondary consequences ofovercrowded ballots
include: dilution ofcampaign funding reimbursement funds, difficulty satisfying the Commission
on Presidential Debates' 15% threshold; and fears that a vote for a non-major party "spoiling" the
election.

Regarding the difficulty of implementing new processes or systems in the middle of pandemic,
such can result in catastrophic consequences. The City of San Jose, for example, is facing a $1
million recount cost to remedy alleged signature counting errors. 19

Conclusion:

The COVID-19 pandemic has created ballot access challenges for non-major party candidate in
the 2020 General Election. In the public interest, some relaxation ofexisting petition requirements
and their corresponding signature collection procedures may be necessary. Based on the vast
majority of recent court decisions, the trend suggests that a legal challenge to West Virginia's
current signature-gathering process under the COVID-19 pandemic would likely be successful.
Acting now will reduce last-minute process changes at the county level, sooner remove the public
health risks posed by candidates currently gathering signatures, and protect candidates'
fundamental right to ballot access amid the current State of Emergency.

In contra, all aforementioned court decisions were entered in the previous months. With the current
state of West Virginia's COVID-19 infection rate, the facts may have changed sufficiently to, at
least, warrant a review of the court decisions and apply the analyses to the State's situation.

Indeed, a reduction by 50% of the number of signatures required for a minor party candidate to
gain ballot access is: (1) an equitable way to balance candidates' ballot access with the public
interest of not having a confusing and overcrowded ballot, and (2)the least-disruptive alternative
to WV's signature-gathering requirements.

However, if upon review the current facts are distinguishable from those present in the previous
months, our Office stands ready to communicate to the candidates your ultimate decision and
reasoning.


is https:ilert.wikipedia.orgiwikliCalifornia gubernatorlai recall election
19   htt s://salloses otlichtx misan:ose-battle-over-fair-elections-initiative-• oes.   -b t-ve   aI
